Citation Nr: 0014540	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-07 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for a low back 
disorder, currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel






INTRODUCTION

The veteran had active service from May 1975 to May 1979.

The appeal arises from the January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, granting an increased rating from 10 to 
20 percent for the veteran's low back disorder.  The veteran 
has appealed for a higher rating.  


REMAND

The veteran reports severe, disabling pain resulting from his 
low back disorder, and accordingly contends that he is 
entitled to a higher disability rating than the 20 percent 
currently assigned for that disorder.  

On July 24, 1996, the veteran received VA treatment for 
complaints of increasing generalized back pain for the prior 
five days with radiating numbness in both lower extremities 
down to the feet.  Upon examination, range of motion at the 
hips was limited to 45 degrees forward flexion, 10 degrees 
backward extension, and zero degrees right and left bending.  
Range of motion was limited by complaints of pain at the 
lumbosacral junction and in the buttocks.  Deep tendon 
reflexes were symmetrical.  In the lower extremities there 
was no atrophy, and sensation was symmetrical.  Straight leg 
raising in a seated position was to 90 degrees without 
complaint.  The examiner assessed chronic low back pain.  

The veteran was treated in September 1996 at a VA facility 
for left upper back and right back pain, with onset the day 
prior following physical therapy.  The examiner assessed neck 
and back strain with much spasm.

In November 1996 the veteran was treated at a VA facility for 
back stiffness since the day prior, with associated low back 
pain, without any associated new trauma.  Upon examination, 
the veteran was in some distress due to pain.  Low back range 
of motion was to 20 degrees forward flexion with significant 
paraspinal muscle spasm.  There was no point tenderness, but 
straight leg raising was positive.  The examiner diagnosed 
sciatica.

At a VA examination in December 1996, the veteran complained 
of pain in the low back radiating down both posterolateral 
thighs from the buttocks to the feet.  He complained of 
stocking-distribution pain and numbness about the feet.  The 
veteran also complained of weakness walking and climbing 
stairs.  The examiner noted that the veteran moved very 
slowly throughout the examination.  Back musculature was 
normal or somewhat prominent, and the right gluteal crease 
was 1/2 inch below the left.  Range of motion was limited to 85 
degrees forward flexion, 15 degrees backward extension, 20 
degrees left and right lateral flexion, and 30 degrees left 
and right rotation.  Deep knee bends were not possible; knee 
jerks were 1/2 bilaterally; ankle jerks were 1/1.  Babinski, 
Oppenheim's, and ankle clonus were absent.  Straight leg 
raising was to 30 degrees.  The examiner diagnosed, 
pertinently, low back pain with sciatic-type radiation with 
suggestion of stocking-like foot pain.  The examiner noted 
that a December 1996 MRI taken at the Chesapeake General 
Community Commonwealth Institute needed to be obtained.  

In a March 1997 letter, R. Iglecia, M.D., a private 
psychiatrist and neurologist, informed that the veteran was 
under his care since December 1996 for progressively 
worsening back pain.  The physician concluded that the back 
disorder had developed into a major pain disorder with 
physical and psychological conditions, and that the disorder 
was permanent in nature.  

The veteran had a VA CT examination of the lumbar spine in 
February 1998, with findings assessed as consistent with a 
bulge or a possible disc herniation at L5-S1.  

A private MRI of the lumbosacral spine was conducted in March 
1998.  A small central disc herniation was found at L4-L5, 
with mild L5 nerve root impingement, somewhat more so on the 
right than the left.  There was mild broad-based bulging of 
the annulus without canal stenosis at L5-S1.  The marrow 
signal was within normal limits.  The conus signal terminated 
at the mid L2 level and was unremarkable.  There was 
straightening of the lumbar spine, but alignment was 
otherwise intact.  The examiner concluded that the right S1 
root may be slightly posteriorly displaced.  

A further private MRI conducted in December 1998 showed no 
definite evidence of signal abnormality.  The conus was 
within normal limits.  However, there was a desiccated 
intervertebral disc at L4-L5 with a high signal intensity 
area in the posterior aspect of the disc on T2 weighted 
images with a small central disc herniation.  There was also 
a small central disc herniation mildly abutting the bilateral 
L5 nerve roots, slightly more so on the right.  The overall 
appearance of L4-L5 was unchanged from the March 1998 MRI.  
In contrast, at L5-S1 there was a new extruded disc 
herniation on the right side affecting the S1 root.  

The veteran's low back disorder has been rated 20 percent 
disabling under Diagnostic Code 5295 for lumbosacral strain.  
Based on relevant findings, the disorder may alternatively be 
rated under Diagnostic Code 5292 for limitation of motion of 
the lumbar spine, or under Diagnostic Code 5293, for 
intervertebral disc syndrome.  

The December 1996 VA examination of the veteran's low back 
did not comment on how the disorder impaired him 
functionally, particularly in the work place, and/or on the 
degree of functional loss, if any, resulting from pain on 
undertaking motion, or that resulting from weakened movement, 
excess fatigability, or incoordination under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 (1999) and the guidelines set 
forth by the United States Court of Appeals for Veterans 
Claims (Court) in DeLuca v. Brown, 8 Vet.App. 202 (1995).  
These functional limitations must be determined.  
Accordingly, remand is in order for a further VA examination 
of the veteran's lumbosacral strain.  DeLuca.  

Upon remand, the examiner should review CT and MRI findings 
from February 1998, March 1998, and December 1998.  




Under these circumstances, the case is remanded for the 
following development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his low back 
disorder since December 1996, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  

A copy of the report from a December 1996 
MRI taken at the Chesapeake General 
Community Commonwealth Institute must 
also be obtained and associated with the 
claims folder.  

2. The veteran should be afforded a VA 
examination to determine the severity of 
the veteran's present service-connected 
low back disorder.  All clinical findings 
should be reported in detail.  The claims 
folder must be made available to the 
examiner prior to examination, and the 
examiner must state in the examination 
report that the claims folder has been 
reviewed.  The examiner should also note 
findings upon recent MRI and CT 
examinations.  
 
The examiner should conduct range of 
motion testing of the lumbar spine, 
specifying the range of motion in degrees 
and in all planes, and comment as to 
whether there is slight, moderate, or 
severe limitation of motion of the lumbar 
spine.  The examiner should also note 
whether there is muscle spasm on extreme 
forward bending, and whether there is 
unilateral loss of lateral spine motion 
in standing position.  The examiner 
should also comment as to whether the 
lumbar spine exhibits listing to the 
opposite side, a positive Goldthwaite's 
sign, marked limitation of forward 
bending in a standing position, loss of 
lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of 
the joint space and abnormal mobility on 
forced motion. 

If the service connected low back 
disorder now involves lumbar 
intervertebral disc syndrome, the 
examiner should comment as to whether 
the clinical findings referable to the 
service-connected low back disorder are 
moderate with recurring attacks or 
severe with recurring attacks and 
intermittent relief, or are equivalent 
to pronounced lumbar intervertebral disc 
syndrome, with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings appropriate 
to site of diseased disc(s), with little 
intermittent relief.

The examiner should also review 
pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the service-
connected low back disability upon the 
veteran's ordinary activity and on how 
it impairs him functionally, 
particularly in the work place, and 
specifically, the degree of functional 
loss, if any, resulting from pain on 
undertaking motion, and the degree, if 
any, of weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca, supra, and 38 
C.F.R. § 4.40, and 4.45 (1999).

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  
If any development is incomplete, 
including if the requested examination 
does not include all clinical findings 
and comments requested, appropriate 
corrective action is to be implemented.

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an increased evaluation 
for a service-connected low back 
disorder.  If the determination remains 
adverse to the veteran, he and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



